PER CURIAM.
We dismiss this appeal for lack of jurisdiction and for lack of standing. The appellant’s notice of appeal, filed June 19, 2003, was not timely as to the Final Judgment, entered on February 14, 2003. See Fla. R. Civ. P. 1.530(b); Fla R.App. P. *3749.020(h). Further, the March 7, 2003 Amended Final Judgment did not extend the time to file a notice of appeal challenging the issues resolved by the Final Judgment. See St. Moritz Hotel v. Daughtry, 249 So.2d 27, 29 n. 1 (Fla.1971); Beal Bank, S.S.B. Inc. v. Sherwin, 829 So.2d 961 (Fla. 4th DCA 2002); First Continental Corp. v. Khan, 605 So.2d 126 (Fla. 5th DCA 1992). Finally, the appellant is not adversely affected by the Amended Final Judgment and therefore lacks standing to appeal that judgment. See Consolidated City of Jacksonville v. Buffkin, 768 So.2d 1253 (Fla. 1st DCA 2000). The cross-appeal is hereby dismissed as untimely.
ERVIN, ALLEN and LEWIS, JJ., concur.